DETAILED ACTION
The present application 16/791,617, filed on 02/14/2020, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment has filed on 04/14/2020 has been review and entered. Claims 1-20 are pending. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/13/2020 has been considered by the examiner.
Drawings
3	The drawings received on 04/14/2020 are accepted by the Examiner.
Review under 35 USC § 101
4.	Claims 1-20 are directed to an apparatus, a process and an article of manufacture have been reviewed.  Claims 1-7 are appeared to be in one of the statutory categories [e.g. an apparatus].  Claims 1-7 recite a system comprises a memory and a processor to generate computation models including scientific knowledge and persist a record of the generated computational models.  Claims 1-7 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.    Claims 8-14 are appeared to be in one of the statutory categories [e.g. a process].  Claims 8-14 recite a method to generate computation models including scientific knowledge and persist a record of the generated computational models. Claims 8-14 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 15-20 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a non-transitory computer readable medium storing instruction that, when executed by a computer processor, cause the computer processor to perform a method to generate computation models including scientific knowledge and persist a record of the generated computational models. Claims 15-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider et al. (US 2016/0335544 A1), hereinafter Bretschneider and in view of Li et al. (US 2018/0060301 A1), hereinafter Li.
	Referring to claims 1, 8 and 15, Bretschneider discloses a system comprising: a memory storing processor-executable instructions; and a processor (See para. [0009], a system executes one or more acts by a processor) to execute the processor-executable instructions to cause the system (See para. [0009], the system has one or more sets of instructions to extend a set of semantic type entities) to: 
extract information from at least one of code and text documentation (See para. [0066] and para. [0067], extracting information [e.g. semantic type entities] from at least unstructured textual resources containing text-based documents, which are integrated in a linked open data LOD cloud), the extracted information conforming to a base ontology (See para. [0054], para. [0066] and para. [0067], the extracted information is linked with additional information to enhance the text’ semantic annotations with structured context information from the LOD cloud, note in para. [0072], the ontology is pre-defined in the LOD) and being extracted in the context of a knowledge graph (See para. [0066] and para. [0067], the extracted information is associated with existing graph information pieces, output as a knowledge data model graph); 
add the extracted information to the knowledge graph (See par. [0066] and para. [0067], the extracted information is associated with existing structured information NER and thus serves the purpose of growing the information in the LOD cloud, the extracted structured information is then transformed into semantic content [e.g. semantic representation triplication], the newly created information is added to the existing graph information pieces, growing the information cloud);
generate [….] a knowledge data model including scientific knowledge (See para. [0004], , para. [0042] and para. [0064], generating a knowledge data model with selected ontology including life science, geographical science or etc.); and persist, in a memory, a record of the generated model (See para. [0066] and Figure 2, the generated knowledge data model is stored in a database for further processing).
Bretschneider does not explicitly disclose generate, in a mixed interaction with a user selectively in communication with the system, computational models including scientific knowledge.
Li discloses generate, in a mixed interaction with a user selectively in communication with the system, computational models including scientific knowledge (See para. [0142] and para. [0197] and para.  [0213] building a model for information accessing using a neural network and a knowledge domain based on user feedback); and persist, in a memory, a record of the generated computational models (See para. [0133], the system stores the embed inputs [e.g. utterances] in memory, and stores all the historic inputs in the historical input model).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bretschneider’s model to include a mixed interaction with a user, as taught by LI to enable users to speak to systems in order to finish tasks more efficiently and accurately (See Li, para. [0003] and para. [0005]). In addition, both references (Li and Bretschneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information access using ontology domain knowledge and user intended prediction using computation models.
As to claims 2, 9 and 16, Bretschneider does not explicitly discloses wherein the mixed interaction of the user with the system includes the user to provide unsolicited information to the system, the system to query the user and the system to consume information provided by the user.
Li discloses wherein the mixed interaction of the user with the system includes a mechanism for the user to query the system, the user to provide unsolicited information to the system, the system to query the user and the system to consume information provided by the user (See para. [0022], para. [0033] and para. [0032] provides users with an entity from a knowledge base by interactively asking the requesting user for attributes of the requested entity).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bretschneider’s model to include a mixed interaction with a user, as taught by Li to enable users to provide information to the system in order to finish tasks more efficiently and accurately (See Li, para. [0003] and para. [0005]). In addition, both references (Li and Bretschneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information access using ontology domain knowledge and user intended prediction using computation models.
As to claims 3, 10 and 17, Bretschneider discloses wherein at least one of the computational models is generated independently of any interaction from the user (See para. [0004], , para. [0042] and para. [0064], generating a knowledge data model with selected ontology including life science, geographical science or etc.).
As to claims 6 and 13, Bretschneider in view of Li discloses wherein the record of the generated computational models includes detailed knowledge indicative of a context of the knowledge represented by the computational model (See Bretschneider, para. [0034], the knowledge data models describe a commonly agreed upon category, for example, disease or a symptom that used to classify entities, the models include suitable LOD knowledge resources and related available ontology mappings, also see Li, para. [0046], the computation model uses neural networks for context).
As to claims 7, 14 and 20, Bretschneider in view of Li discloses wherein the computational model representing the scientific knowledge is, at least one of, created, appended, overwritten, refined, and coarsened based on one or more of curated knowledge and user feedback (See Li, para. [0142] and para. [0197] and para.  [0213] generating a model for information accessing using a neural network and a knowledge domain based on user feedback).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bretschneider’s model to update the model based on user feedback, as taught by Li to enable users to speak to systems and finish tasks more efficiently and accurately (See Li, para. [0003] and para. [0005]). In addition, both references (Li and Bretschneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information access using ontology domain knowledge and user intended prediction using computation models.

6.	Claims 4, 5, 11, 12 ,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider (US 2016/0335544 A1) and in view of Li (US 2018/0060301 A1) and further in view of Chang et al. (US 20150106157 A1), hereinafter Chang.
As to claims 4, 11 and 18, Bretschneider does not explicitly disclose extracting code information.
Chang discloses wherein the extracting of information from at least one of the code and the text documentation further comprises at least one of extracting information from the code being informed by an extraction of information from the text, extracting information from the text being informed by an extraction of information from the code, and a combination thereof (See para. [0083] and Figure 7A, extracting information using extractors, for example, using the HTML extractor to gather text from a given webpage with HTML codes, in the @comment section of the webpage informed which statistical and natural language auto-tagging tools were used to analyze the extracted text).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bretschneider’s model to extract code information, as taught by Chang to specify which particular analysis can be used to analyze the gather text and to represent the extracted information more precisely (See para. [0083]. In addition, all references (Li and Bretschneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information access using ontology domain knowledge.
As to claims 5, 12 and 19, Bretschneider in view of Chang discloses wherein the extracting of information from at least one of code and text documentation comprises extracting aligned information from the sources of the at least one of code and text documentation (See Bretschneider, para. [0066] and para. [0067], extracting information [e.g. semantic type entities] from at least unstructured textual resources containing text-based documents, which are integrated in a linked open data LOD cloud, also see Chang, para. [0083] and Figure 7A, extracting information using extractors, for example, using the HTML extractor to gather text from a given webpage with HTML codes, in the @comment section of the webpage informed which statistical and natural language auto-tagging tools were used to analyze the extracted text).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bretschneider’s model to extract code information, as taught by Chang to specify which analysis can be used to analyze the gather text and to represent the extracted information more precisely (See para. [0083]. In addition, all references (Li, Chang and Bretschneider) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information access using ontology domain knowledge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman et al. (US patent 11106736 A1) discloses  a system comprising: a memory storing processor-executable instructions (See col 14, lines 15-67 and Figure 8, a system includes a main memory); and a processor (See col 14, lines 15-67 and Figure 8, at least one processor)  to execute the processor-executable instructions to cause the system (See col 14, lines 60-67 and Figure 8, the system has one or more sets of instructions) to: 
extract information from at least one of the code and text documentation (See Figure 4, col 5, lines 50-67 and col 6, lines 5-39; extracting text from data assets inventory knowledge base and ontology concepts to generate a corpus of training data), the extracted information conforming to a base ontology (See col 3, lines 3-30, col 5, lines 50-67 and col 6, lines 24-39 and Figure 5, the extracted text is tied to the ontology, the corpus of training data has word embeddings that capture semantic similarity between concepts in the ontology [e.g. concept labels])  and being extracted in the context of a knowledge graph (See col 3, lines 20-55 and col 7, lines 30-35, extracting text from data assets inventory and ontology concepts which structured as a graph to compile the corpus of training data, each node in the graph represents a concept object in the ontology).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153